Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 1 of 19 Page ID #:234



  1

  2

  3

  4

  5

  6

  7

  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10

 11
          BERNARD LAX
                                                      Case No. 2:19-cv-04875-DMG-JC
 12       an individual d/b/a KIN,
 13                                                   Hon. Dolly M. Gee
                       Plaintiff,
 14             v.
 15                                                  STIPULATED PROTECTIVE
          KIN SOCIAL TONICS, INC., a                 ORDER
 16       Delaware corporation, and DOES 1-
 17
          10, Inclusive,                             DISCOVERY MATTER: Referred to
                       Defendants.                   Magistrate Judge Jacqueline
 18
                                                     Chooljian
 19
                                                     [CHANGES MADE BY COURT]
 20

 21
               Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Local Rule
 22
      79-5 and the Court’s publicly available Procedures and Schedules, the Court, having
 23
      considered the Stipulation for Entry of the Protective Order filed by the parties,
 24
      finds:
 25
               1. A. Purposes and Limitations
 26
               Discovery in this action is likely to involve the production of confidential,
 27
      proprietary, or private information for which special protection from public
 28
                                                                   STIPULATED PROTECTIVE ORDER

      `
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 2 of 19 Page ID #:235



  1 disclosure and from use for any purpose other than prosecuting this litigation may be

  2 warranted. Accordingly, the parties have stipulated to the entry of, and have

  3 petitioned the Court to enter, the following Stipulated Protective Order. In doing so,

  4 the parties have acknowledged that this Order does not confer blanket protections on

  5 all disclosures or responses to discovery and that the protection it affords from public

  6 disclosure and use extends only to the limited information or items that are entitled to

  7 confidential treatment under applicable legal principles.

  8        The parties have further acknowledged that this Stipulated Protective Order
  9 does not entitle them to file confidential information under seal. Civil Local Rule

 10 79-5 sets forth the standards that apply and the procedures that must be followed

 11 when a party seeks permission from the court to file material under seal.

 12        B.     Good Cause Statement
 13        Resolution of the claims set forth in the Complaint will likely require analysis
 14 of marketing information, non-public pricing and sales information, vendor and

 15 manufacturer information, identification of customers, sales transactions/business

 16 relationships with third parties, and information otherwise generally unavailable to

 17 the public, or which may be privileged or otherwise protected from disclosure under

 18 obligations to third parties, state or federal statutes, court rules, case decisions, or

 19 common law.

 20        Accordingly, to (i) expedite the flow of information, (ii) facilitate the prompt
 21 resolution of disputes over confidentiality of discovery materials, (iii) adequately

 22 protect information the parties are entitled to keep confidential, (iv) ensure that the

 23 parties are permitted reasonable necessary uses of such material in preparation for

 24 and in the conduct of trial, (v) address their handling at the end of the litigation, and

 25 (vi) serve the ends of justice, the parties believe that a protective order for such

 26 information is justified in this matter. It is the intent of the parties that information

 27 will not be designated as confidential for tactical reasons and that nothing be so

 28 designated without a good faith belief that it has been maintained in a confidential,
                                                 -1-
                                                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 3 of 19 Page ID #:236



  1 non-public manner, and there is good cause why it should not be part of the public

  2 record of this case.

  3        2.    Definitions
  4              2.1.      Action: this pending action, Case No. 2:19-cv-04875-DMG-JC.
  5              2.2.      Challenging Party: a Party or Non-Party that challenges the
  6        designation of information or items under this Order.
  7              2.3.      “CONFIDENTIAL” Information or Items: information
  8        (regardless of how it is generated, stored or maintained) or tangible things that
  9        (i) a producing party uses in, or pertaining to, its business and which is not
 10        generally known, nor would be revealed to third parties without a requirement
 11        that such information be maintained in confidence, (ii) constitutes, reflects or
 12        discloses a “trade secret” as that term is defined in California Civil Code
 13        section 3426.1 or other confidential research, development, or commercial
 14        information within the scope of Rule 26(c)(1)(G) of the Federal Rules of Civil
 15        Procedure, the disclosure of which the Producing Party reasonably believes
 16        could cause harm to the business operations of the Producing Party or provide
 17        an improper business or commercial advantage to others, or (iii) is protected
 18        by a right of privacy under federal or state law or any other applicable
 19        privilege or right related to confidentiality or privacy.
 20              2.4.      “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 21        Information or Items: extremely sensitive “CONFIDENTIAL” information
 22        or items, the disclosure of which to another Party or Non-Party would create a
 23        substantial risk of serious injury to the Producing Party that could not be
 24        avoided by less restrictive means. Documents and information in one or more
 25        of the following categories may qualify for this designation: (i) non-public
 26        technical information, including schematic diagrams, manufacturing and
 27        engineering drawings, engineering notebooks, specifications, research notes
 28        and materials, technical reference materials, and other non-public technical
                                                -2-
                                                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 4 of 19 Page ID #:237



  1        descriptions and/or depictions of hair extenders; (ii) non-public financial
  2        information (iii) customer lists; (iv) business and/or marketing plans; (v) price
  3        lists and/or pricing information not disclosed to the general public; (vi) license
  4        agreements; and (vii) information obtained from a Non-Party pursuant to a
  5        current Non-Disclosure Agreement (“NDA”).
  6              2.5.   Counsel: Outside Counsel of Record and House Counsel (as
  7        well as their support staff).
  8              2.6.   Designating Party: a Party or Non-Party that designates
  9        information or items that it produces in disclosures or in responses to
 10        discovery as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’
 11        EYES ONLY”.
 12              2.7.   Disclosure or Discovery Material: all items or information,
 13        regardless of the medium or manner in which it is generated, stored, or
 14        maintained (including, among other things, testimony, transcripts, and tangible
 15        things), that are produced or generated in disclosures or responses to discovery
 16        in this matter.
 17              2.8.   Expert: a person with specialized knowledge or experience in a
 18        matter pertinent to the litigation who has been retained by a Party or its
 19        counsel to serve as an expert witness or as a consultant in this Action.
 20              2.9.   House Counsel: attorneys who are employees of a party to this
 21        Action. “House Counsel” does not include Outside Counsel of Record or any
 22        other outside counsel. As of the signing of this Agreement, Parties do not
 23        presently employ any House Counsel, but should they hire House Counsel in
 24        the future, they shall notify the other side, and this provision shall be
 25        applicable to such House Counsel.”
 26              2.10. Non-Party: any natural person, partnership, corporation,
 27        association, or other legal entity not named as a Party to this action.
 28
                                                -3-
                                                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 5 of 19 Page ID #:238



  1                 2.11. Outside Counsel of Record: attorneys who are not employees
  2        of a party to this Action but are retained to represent or advise a party to this
  3        Action and have appeared in this Action on behalf of that party or are affiliated
  4        with a law firm which has appeared on behalf of that party, including support
  5        staff.
  6                 2.12. Party: any party to this Action, including all of its officers,
  7        directors, employees, consultants, retained experts, and Outside Counsel of
  8        Record (and their support staffs).
  9                 2.13. Producing Party: a Party or Non-Party that produces Disclosure
 10        or Discovery Material in this Action.
 11                 2.14. Professional Vendors: persons or entities that provide litigation
 12        support services (e.g., photocopying, transcribing, videotaping, translating,
 13        preparing exhibits or demonstrations, and organizing, storing, or retrieving
 14        data in any form or medium) and their employees and subcontractors.
 15                 2.15. Protected Material: any Disclosure or Discovery Material that
 16        is designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’
 17        EYE ONLY”.
 18                 2.16. Receiving Party: a Party that receives Disclosure or Discovery
 19        Material from a Producing Party.
 20        3.       Scope
 21        The protections conferred by this Stipulated Protective Order cover not only
 22 Protected Material (as defined above), but also (1) any information copied or

 23 extracted from Protected Material; (2) all copies, excerpts, summaries, or

 24 compilations of Protected Material; and (3) any testimony, conversations, or

 25 presentations by Parties or their Counsel that might reveal Protected Material other

 26 than during a court hearing or at trial. However, the protections conferred by this

 27 Order do not cover the following information: (a) any information that is in the

 28 public domain at the time of disclosure to a Receiving Party or becomes part of the
                                                 -4-
                                                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 6 of 19 Page ID #:239



  1 public domain after its disclosure to a Receiving Party as a result of publication not

  2 involving a violation of this Order, including becoming part of the public record

  3 through trial or otherwise; and (b) any information known to the Receiving Party

  4 prior to the disclosure or obtained by the Receiving Party after the disclosure from a

  5 source who obtained the information lawfully and under no obligation of

  6 confidentiality to the Designating Party.

  7        This Order does not govern the use of Protected Material during a court
  8 hearing or at trial. Any use of Protected Material during a court hearing or at trial

  9 shall be governed by the order(s) of the presiding judge.

 10        4.     Duration
 11        Even after final disposition of this litigation, the confidentiality obligations
 12 imposed by this Order shall remain in effect until a Designating Party agrees

 13 otherwise in writing or a court order directs otherwise. Final disposition shall be

 14 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

 15 or without prejudice; and (2) final judgment herein after the completion and

 16 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

 17 including the time limits for filing any motions or applications for extension of time

 18 pursuant to applicable law.

 19        5.     Designating Protected Material
 20               5.1.   Exercise of Restraint and Care in Designating Material for
 21        Protection. Each Party or Non-Party that designates information or items for
 22        protection under this Order must take care to limit any such designation to
 23        specific material that qualifies under the appropriate standards. To the extent
 24        it is practical to do so, the Designating Party must designate for protection
 25        only those parts of material, documents, items, or oral or written
 26        communications that qualify so that other portions of the material, documents,
 27        items, or communications for which protection is not warranted are not swept
 28        unjustifiably within the ambit of this Order.
                                                -5-
                                                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 7 of 19 Page ID #:240



  1              Mass, indiscriminate, or routinized designations are prohibited.
  2        Designations that are shown to be clearly unjustified or that have been made
  3        for an improper purpose (e.g., to unnecessarily encumber or slow down the
  4        case development process or to impose unnecessary expenses and burdens on
  5        another Party) may expose the Designating Party to sanctions.
  6              If it comes to a Designating Party’s attention that information or items
  7        that it designated for protection do not qualify for protection, that Designating
  8        Party must promptly notify all other Parties that it is withdrawing the
  9        inapplicable designation.
 10              5.2.   Manner and Timing of Designations. Except as otherwise
 11        provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or
 12        as otherwise stipulated or ordered, Disclosure or Discovery Material that
 13        qualifies for protection under this Order must be clearly so designated before,
 14        or at, the time the material is disclosed or produced.
 15              Designation in conformity with this Order requires:
 16                     (a) for information in documentary form (e.g., paper or electronic
 17              documents, but excluding transcripts of depositions or other pretrial or
 18              trial proceedings), that the Producing Party affix at a minimum, the
 19              legend “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’
 20              EYES ONLY” 1 (both, hereinafter a “CONFIDENTIALITY legend”), as
 21              the case may be, to each page that contains protected material. If only a
 22              portion or portions of the material on a page qualifies for protection, the
 23              Producing Party also must clearly identify the protected portion(s) (e.g.,
 24              by making appropriate markings in the margins).
 25
           1
 26          Documents and discovery responses that are produced with a comparable
    designation, such as “HIGHLY CONFIDENTIAL – COUNSEL’S EYES ONLY,” or
 27 other like variations are entitled to the same confidential treatment as those
    designated as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 28
                                               -6-
                                                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 8 of 19 Page ID #:241



  1                    A Party or Non-Party that makes original documents available for
  2             inspection need not designate them for protection until after the
  3             inspecting Party has indicated which documents it would like copied
  4             and produced. During the inspection and before the designation, all of
  5             the material made available for inspection shall be deemed
  6             “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. After the
  7             inspecting Party has identified the documents it wants copied and
  8             produced, the Producing Party must determine which documents, or
  9             portions thereof, qualify for protection under this Order. Then, before
 10             producing the specified documents, the Producing Party must affix the
 11             appropriate “CONFIDENTIAL legend” to each page that contains
 12             Protected Material. If only a portion or portions of the material on a
 13             page qualifies for protection, the Producing Party also must clearly
 14             identify the protected portion(s) (e.g., by making appropriate markings
 15             in the margins).
 16                    (b) for testimony given in depositions, a Designating Party shall,
 17             prior to the termination of the deposition, either (i) identify on the
 18             record all protected testimony and the level of protection being asserted,
 19             or, (ii) state on the record that it will provide its designations, if any, in
 20             writing within 21 court days following the termination of the deposition,
 21             in which case the Parties shall treat the entirety of the deposition
 22             testimony as though it were designated CONFIDENTIAL –
 23             ATTORNEYS’ EYES ONLY. In the event the Designating Party fails
 24             to notify the other Parties of its designations in writing within the 21-
 25             day period, the deposition shall be accorded the level of protection
 26             asserted by other Designating Parties, if any.
 27                    (c) for information produced in some form other than
 28             documentary and for any other tangible items, that the Producing Party
                                               -7-
                                                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 9 of 19 Page ID #:242



  1              affix in a prominent place on the exterior of the container or containers
  2              in which the information is stored the appropriate CONFIDENTIALITY
  3              legend. If only a portion or portions of the information warrants
  4              protection, the Producing Party, to the extent practicable, shall identify
  5              the protected portion(s).
  6              5.3.   Inadvertent Failures to Designate. If timely corrected, an
  7        inadvertent failure to designate qualified information or items does not,
  8        standing alone, waive the Designating Party’s right to secure protection under
  9        this Order for such material. Upon timely correction of a designation, the
 10        Receiving Party must make reasonable efforts to assure that the material is
 11        treated in accordance with the provisions of this Order.
 12              5.4.   Courtesy Notice. Any Party who reasonably anticipates using
 13        Protected Material at a deposition, shall provide written notice to all other
 14        Parties sufficiently in advance of the deposition so that each Party may ensure
 15        that only authorized individuals are present when such Protected Material is
 16        disclosed or used.
 17              5.5.   Use of Exhibits/Deposition Pages With Protected Material to
 18        Be Separately Bound. The use of a document as an exhibit at a deposition
 19        shall not affect its designation. Transcripts containing Designated Material
 20        shall bear a statement on the cover page noting that the transcript contains
 21        Protected Material and the pages containing Protected Material shall be bound
 22        separately from the remaining portion of the deposition transcript. The Parties
 23        are jointly responsible for informing the court reporter of this requirement.
 24        6.    Challenging Confidentiality Designations
 25              6.1    Timing of Challenges. At any time that is consistent with the
 26        Court’s Scheduling Order, any Party or Non-Party may challenge a
 27        designation of confidentiality.
 28
                                               -8-
                                                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 10 of 19 Page ID #:243



   1             6.2.   Meet and Confer. The Challenging Party shall initiate the
   2       dispute resolution process under Local Rule 37.1 et seq. Frivolous challenges,
   3       and those made for an improper purpose (e.g., to harass or impose unnecessary
   4       expenses and burdens on other parties) may expose the Challenging Party to
   5       sanctions. Unless the Designating Party waives or withdraws the challenged
   6       confidentiality designation, all Parties shall continue to afford the material in
   7       question the level of protection to which it is entitled under the Producing
   8       Party’s designation until the Court rules on the challenge.
   9             6.3.   No Obligation to Challenge. No party shall be obligated to
  10       challenge the propriety of any designation, and the failure to do so shall not
  11       preclude a subsequent challenge to the propriety of any such designation.
  12       7.    Access to and Use of Protected Material
  13             7.1.   Basic Principles. A Receiving Party may use Protected Material
  14       that is disclosed or produced by another Party or by a Non-Party in connection
  15       with this Action only for prosecuting, defending, or attempting to settle this
  16       Action. Such Protected Material may be disclosed only to the categories of
  17       persons and under the conditions described in this Order. When the Action
  18       has been terminated, a Receiving Party must comply with the provisions of
  19       section 14 below (Final Disposition). Protected Material must be stored and
  20       maintained by a Receiving Party at a location and in a secure manner that
  21       ensures that access is limited to the persons authorized under this Order.
  22             7.2.   Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES
  23       ONLY” Information or Items. Unless otherwise ordered by the Court or
  24       permitted in writing or on the record by the Designating Party, a Receiving
  25       Party may disclose any information or item designated “CONFIDENTIAL –
  26       ATTORNEYS’ EYES ONLY” only to:
  27                    (a) the Receiving Party’s Outside Counsel of Record in this
  28             Action, as well as employees of said Outside Counsel of Record to
                                                -9-
                                                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 11 of 19 Page ID #:244



   1             whom it is reasonably necessary to disclose the information in
   2             connection with the prosecution or defense of this Action;
   3                    (b) Experts (as defined in this Order) of the Receiving Party to
   4             whom disclosure is reasonably necessary for this Action and who have
   5             signed the “Acknowledgment and Agreement to Be Bound” attached as
   6             Exhibit A (the “Acknowledgement”);
   7                    (c) the Court and its personnel;
   8                    (d) court reporters and their staff;
   9                    (e) professional jury or trial consultants, mock jurors, and
  10             Professional Vendors to whom disclosure is reasonably necessary for
  11             this Action and who have signed the Acknowledgment;
  12                    (f) the author or recipient of a document containing the
  13             information or a custodian or other person who otherwise possessed or
  14             knew the information;
  15                    (g) during their depositions, witnesses, and attorneys for
  16             witnesses, in the Action to whom disclosure is reasonably necessary
  17             provided (1) the deposing party requests that the witness sign the
  18             Acknowledgement, and (2) the witness is not permitted to keep any
  19             confidential information unless he or she signs the Acknowledgment,
  20             unless otherwise agreed by the Designating Party or ordered by the
  21             Court; and
  22                    (h) any mediator or settlement officer, and their supporting
  23             personnel, mutually agreed upon by any of the Parties engaged in
  24             settlement discussions.
  25             7.3.   Disclosure of “CONFIDENTIAL” Information or Items.
  26       Unless otherwise ordered by the Court or permitted in writing by the
  27       Designating Party, a Receiving Party may disclose any information or item
  28       designated “CONFIDENTIAL” only to those persons listed in Section 7.2.,
                                               -10-
                                                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 12 of 19 Page ID #:245



   1        above, and no more than three officers, directors, and employees (including
   2        House Counsel) of the Receiving Party or the Receiving Party itself if that
   3        party is a party to this action and not represented by counsel, to whom it is
   4        reasonably necessary to disclose the information in connection with the
   5        prosecution or defense for this Action, with the Receiving Party required to
   6        disclose the identity of such individuals before disclosure is made to them;
   7               7.4.    No Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES
   8        ONLY” Information or Items to Experts. Without the express written
   9        consent of the Designating Party, no Party shall disclose Protected Material
  10        designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to any expert
  11        who is employed by, or affiliated with, the Party. Such consent to disclosure
  12        is not to be unreasonably withheld, and only for a stated and demonstrable
  13        good cause. Disputes related to such disclosure to experts as described in this
  14        paragraph with be handled by the dispute resolution process described in
  15        Section 7.2.
  16        8.     Protected Material Subpoenaed or Ordered Produced in Other
  17 Litigation

  18        If a Party is served with a subpoena or a court order issued in other litigation
  19 that compels disclosure of any information or items designated in this Action as

  20 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that

  21 Party must, unless lawfully prohibited from doing so:

  22        (a) promptly notify in writing the Designating Party which notice shall
  23 include a copy of the subpoena or court order;

  24        (b) promptly notify in writing the party who caused the subpoena or order to
  25 issue in the other litigation that some or all of the material covered by the subpoena

  26 or order is subject to this Stipulated Protective Order, which notice shall include a

  27 copy of this Stipulated Protective Order; and

  28
                                                -11-
                                                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 13 of 19 Page ID #:246



   1        (c) cooperate with respect to all reasonable procedures sought to be pursued
   2 by the Designating Party whose Protected Material may be affected.

   3        If the Designating Party timely seeks a protective order, the Party served with
   4 the subpoena or court order shall not produce any information designated in this

   5 action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES

   6 ONLY” before a determination by the court from which the subpoena or order

   7 issued, unless the Party has obtained the Designating Party’s permission or unless

   8 otherwise required by the law or court order. The Designating Party shall bear the

   9 burden and expense of seeking protection in that court of its confidential material.

  10        Nothing in this Section should be construed as authorizing or encouraging a
  11 Receiving Party in this Action to disobey a lawful directive from another court.

  12        9.    Seeking Non-Party’s Protected Material In This Action
  13        The terms of this Stipulated Protective Order are applicable to information
  14 produced by a Non-Party in this Action and designated as “CONFIDENTIAL” or

  15 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by

  16 Non-Parties in connection with this litigation is protected by this Order and nothing

  17 in these provisions should be construed as prohibiting a Non-Party from seeking

  18 additional protections.

  19        In the event a Party is required, by a valid discovery request, to produce a
  20 Non-Party’s confidential information in its possession, and the Party is subject to an

  21 agreement with the Non-Party not to produce the Non-Party’s confidential

  22 information, then the Party shall:

  23        (a) promptly notify in writing the Requesting Party and the Non-Party that
  24 some or all of the information requested is subject to a confidentiality agreement

  25 with a Non-Party;

  26        (b) promptly provide the Non-Party with a copy of this Stipulated Protective
  27 Order, the relevant discovery request(s), and a reasonably specific description of the

  28 information requested; and
                                                -12-
                                                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 14 of 19 Page ID #:247



   1        (c) make the information requested available for inspection by the Non-Party,
   2 if requested.

   3        If the Non-Party fails to seek a protective order from this court within 14 days
   4 of receiving the notice and accompanying information, the Receiving Party may

   5 produce the Non-Party’s confidential information responsive to the discovery

   6 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

   7 not produce any information in its possession, custody or control that is subject to the

   8 confidentiality agreement with the Non-Party before a determination by the Court

   9 unless otherwise required by the law or court order. Absent a court order to the

  10 contrary, the Non-Party shall bear the burden and expense of seeking protection in

  11 this court for its Protected Material.

  12        10.      Unauthorized Disclosure of Designated Material
  13        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  14 Protected Material to any person or in any circumstance not authorized under this

  15 Stipulated Protective Order, the Receiving Party shall immediately (a) notify in

  16 writing the Designating Party of the unauthorized disclosure(s), (b) use its best

  17 efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the

  18 person or persons to whom unauthorized disclosures were made of all the terms of

  19 this Order, and (d) use reasonable efforts to have such person or persons execute the

  20 Acknowledgment.

  21        11.      Inadvertent Production of Privileged Or Otherwise Protected
  22 Material

  23        If a party at any time notifies any other Party that it inadvertently produced
  24 documents, testimony, information, and/or things that are protected from disclosure

  25 under the attorney-client privilege, work product doctrine, and/or any other

  26 applicable privilege or immunity from disclosure (“Privileged Material”), or the

  27 Receiving Party discovers such inadvertent production, the inadvertent production

  28 shall not be deemed a waiver of the applicable privilege or protection. The
                                                -13-
                                                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 15 of 19 Page ID #:248



   1 Receiving Party shall immediately return all copies of such Privileged Material

   2 inadvertently producing Party and shall not use such items for any purpose until

   3 further order of the Court. In all events, such return must occur within three (3) court

   4 days following receipt of notice or discovery of the inadvertent production. The

   5 return of any discovery item to the inadvertently Producing Party shall not in any

   6 way preclude the Receiving Party from moving the Court for a ruling that the

   7 document or thing was never privileged.

   8        This provision is not intended to modify whatever procedure may be
   9 established in an e-discovery order that provides for production without prior

  10 privilege review pursuant to Federal Rule of Evidence 502(d) and (e).

  11        12.    Filing Under Seal
  12        Any party desiring to file under seal any pleadings or other documents
  13 containing “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES

  14 ONLY” information for use in connection with a hearing or a motion shall comply

  15 with Local Rule 79-5, including Local Rule 79-5.2.2, which contains detailed

  16 procedures to be followed when, among other things, a party wishes to file

  17 documents that have been designed as confidential by another party. See Local Rule

  18 5-2.2(b). No party shall file in the public record any pleadings or other documents

  19 containing Designated Material that is the subject of a pending request to the Court

  20 to file it under seal until the Court acts on the application to file under seal.

  21        13.    Final Disposition.
  22        Unless otherwise ordered or agreed in writing by the producing party, after the
  23 final termination of this action as defined in Section 4, including any appeals, within

  24 sixty (60) court days of a written request by the Designating Party, each Receiving

  25 Party shall, at its option, destroy all Protected Material or return it to the Producing

  26 Party. As used in this section, “Protected Material” includes all copies, abstracts,

  27 compilations, summaries or any other form of reproducing or capturing any

  28 Protected Material. Thereafter, the Receiving Party shall submit a written
                                                  -14-
                                                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 16 of 19 Page ID #:249



   1 certification to the Producing Party (and, if not the same person or entity, to the

   2 Designating Party) by the 60-day deadline stating that all Protected Material was

   3 returned or destroyed, as the case may be.

   4        Notwithstanding anything else in this Stipulated Protective Order, Outside
   5 Counsel of Record are entitled to retain an archival copy of all pleadings, motion

   6 papers, transcripts, legal memoranda, correspondence or attorney work product, even

   7 if such materials contain Protected Material. Any such archival copies that contain

   8 or constitute Protected Material shall remain subject to this Stipulated Protective

   9 Order as set forth in Section 5 (Duration), above.

  10        14.    Attorney Advice.
  11        Nothing in this Stipulated Protective Order bars or otherwise restricts an
  12 attorney from rendering advice to his or her client with respect to this Action or from

  13 relying upon or generally referring to “CONFIDENTIAL” or “CONFIDENTIAL –

  14 ATTORNEYS’ EYES ONLY” Disclosure or Discovery Material in rendering such

  15 advice; provided however, that in rendering such advice or in otherwise

  16 communicating with his or her client, the attorney shall not reveal or disclose the

  17 specific content thereof, or to suggest or convey the content of such

  18 CONFIDENTIAL or CONFIDENTIAL ATTORNEYS’ EYES ONLY material,

  19 unless such disclosure is permitted under this Order.

  20        15.    Party’s Own Information.
  21        The restrictions on the use of Protected Material established by this Order are
  22 applicable only to Protected Material received by a Party from another Party or from

  23 a Non-Party. A Party is free to do whatever it desires with its own Protected

  24 Material.

  25        16.    Miscellaneous.
  26               16.1. Right to Seek Further Relief. Nothing in this Stipulated
  27 Protective Order abridges the right of any person to seek its modification by the

  28 Court in the future.
                                                -15-
                                                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 17 of 19 Page ID #:250



   1              16.2. Right to Assert Other Objections. By stipulating to the entry of
   2 this Protective Order no Party waives any right it otherwise would have to object to

   3 disclosing or producing any information or item on any ground not addressed in this

   4 Stipulated Protective Order. Similarly, no Party waives any right to object on any

   5 ground to use in evidence of any of the material covered by this Order.

   6              16.3 Use of Confidential Information at Trial. Absent any further
   7 order of the Court, all information that has been designated “CONFIDENTIAL” or

   8 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to this order that is

   9 referred to or disclosed during trial shall be presumptively available to all members

  10 of the public.

  11 ///

  12 ///

  13 ///

  14 ///

  15 ///

  16 ///

  17 ///

  18 ///

  19 ///

  20 ///

  21 ///

  22 ///

  23 ///

  24 ///

  25 ///

  26 ///

  27 ///

  28 ///
                                               -16-
                                                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 18 of 19 Page ID #:251



   1         17.   Violation of Order. Any violation of this Order may be punished by
   2 any and all appropriate measures including, without limitation, contempt

   3 proceedings and/or monetary sanctions.

   4

   5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

   6 DATED: April 2, 2020                 CISLO & THOMAS LLP
   7
                                          By: /s/ Jeffrey G. Sheldon
   8
                                                   Jeffrey G. Sheldon
   9                                               Katherine M. Bond
  10
                                                   Attorneys for Plaintiff
  11
                                                   Bernard Lax
  12

  13 DATED: April 2, 2020                 COOLEY LLP
  14
                                          By: /s/ Bobby Ghajar (with permission)
  15
                                                   Bobby Ghajar
  16

  17                                               Attorneys for Defendant
                                                   Kin Social Tonics, Inc.
  18

  19         IT IS SO ORDERED AS MODIFIED.

  20
       Dated: April 26, 2020              ____________/s/___________________
  21                                      Honorable Jacqueline Chooljian
  22                                      U.S. Magistrate Judge

  23

  24

  25

  26

  27

  28
                                            -17-
                                                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-04875-DMG-JC Document 36 Filed 04/26/20 Page 19 of 19 Page ID #:252



   1                                       EXHIBIT A
   2                            AGREEMENT TO BE BOUND
   3        I, _____________________________ [print or type full name], of
   4 _________________ [print or type full address], declare under penalty of perjury

   5 that I have read in its entirety and understand the Protective Order (the “Order”) that

   6 was entered by the United States District Court for the Central District of California

   7 on April 26, 2020 in the case of Bernard Lax d/b/a Kin v. Kin Social Tonics, Inc.,

   8 Case No.. 2:19-cv-04875-DMG-JC. I agree to comply with and to be bound by all

   9 the terms of this Protective Order, and I understand and acknowledge that my failure

  10 to comply could expose me to sanctions and punishment in the nature of contempt. I

  11 solemnly promise that I will not disclose in any manner any information or item that

  12 is subject to this Protective Order to any person or entity except in strict compliance

  13 with the provisions of this Order

  14        I further agree to submit to the jurisdiction of the United States District Court
  15 for the Central District of California for the purpose of enforcing the terms of this

  16 Protective Order, even if such enforcement proceedings occur after termination of

  17 this action.

  18        I hereby appoint __________________________ [print or type full name] of
  19 _______________________________________ [print or type full address and

  20 telephone number] as my California agent for service of process in connection with

  21 this action or any proceedings related to enforcement of this Order.

  22        City and State where sworn and signed: __________________________
  23

  24        Printed Name:       ____________________________________

  25

  26        Signature:          ____________________________________

  27

  28        Dated:              _______________________
                                                -18-
                                                                STIPULATED PROTECTIVE ORDER
